OPINION — AG — THE SCHOOL DISTRICT NO. 1, TULSA COUNTY, OKLAHOMA, MAY PROPERLY ADMIT, UNDER REASONABLE RULES AND REGULATIONS OF THE BOARD OF EDUCATION OF SUCH SCHOOL DISTRICT, PUPILS FROM BOTH THE PUBLIC AND PRIVATE, SECTARIAN OR PAROCHIAL SCHOOLS. THE FACT THAT SUCH PUPILS ATTEND PRIVATE SCHOOLS FOR PART OF THE SCHOOL DAY OR WEEK IS IMMATERIAL. HOWEVER, IN CONNECTION WITH THIS ARRANGEMENT, NO PUBLIC FUNDS MAY BE EXPENDED FOR PAYMENTS OR GRANTS TO ANY PRIVATE, PAROCHIAL OR SECTARIAN SCHOOL ON ACCOUNT OF THE ATTENDANCE OF SUCH PUPILS IN THE AREA VOCATIONAL SCHOOL, AND NO PUBLIC FUNDS MAY BE EXPENDED FOR TRANSPORTATION OF PRIVATE, PAROCHIAL OR SECTARIAN PUPILS EXCEPT IN RELATION FOR THE PROPER FUNCTIONING OF THE AREA VOCATIONAL SCHOOL. CITE: 70 O.S. 1961, 1-7 [70-1-7] 70 O.S. 1961, 1-16 [70-1-16], 70 O.S. 1961, 2A-4 [70-2A-4], 70 O.S. 1961, 4-22 [70-4-22], ARTICLE II, SECTION 5 (W. J. MONROE) ** SEE: OPINION NO. 79-060 (1979) **